
	

113 HR 5086 : To amend the National Trails System Act to direct the Secretary of the Interior to conduct a study on the feasibility of designating the Chief Standing Bear National Historic Trail, and for other purposes.
U.S. House of Representatives
2014-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 5086
		IN THE SENATE OF THE UNITED STATES
		December 10, 2014Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To amend the National Trails System Act to direct the Secretary of the Interior to conduct a study
			 on the feasibility of designating the Chief Standing Bear National
			 Historic Trail, and for other purposes.
	
	
		1.Chief Standing Bear national historic trail feasibility study
			(a)AmendmentSection 5(c) of the National Trails System Act (16 U.S.C. 1244(c)) is amended by adding at the end the following:
				
					(__)Chief Standing Bear national historic trail
						(A)In generalThe Chief Standing Bear Trail, extending approximately 550 miles from Niobrara, Nebraska, to Ponca
			 City, Oklahoma, which follows the route taken by Chief Standing Bear and
			 the Ponca people during Federal Indian removal, and approximately 550
			 miles from Ponca City, Oklahoma, through Omaha, Nebraska, to Niobrara,
			 Nebraska, which follows the return route taken by Chief Standing Bear and
			 the Ponca people, as generally depicted on the map entitled Chief Standing Bear National Historic Trail Feasibility Study, numbered 903/125,630, and dated November 2014.
						(B)Availability of mapThe map described in subparagraph (A) shall be on file and available for public inspection in the
			 appropriate offices of the Department of the Interior.
						(C)ComponentsThe feasibility study conducted pursuant to subparagraph (A) shall include a determination on
			 whether the Chief Standing Bear Trail meets the criteria in subsection (b)
			 for designation as a national historic trail..
			(b)TimelineThe feasibility study authorized by the amendment in subsection (a) shall be completed not later
			 than 1 year after the date of the enactment of this Act.
			
	Passed the House of Representatives December 9, 2014.Karen L. Haas,Clerk
